


110 HR 6161 IH: American-Made Energy and

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6161
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Rogers of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 Transportation and
			 Infrastructure, Rules, and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for American energy independence by July 4,
		  2015.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Energy Independence
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Passenger automobile replacement credit
					Sec. 101. Passenger automobile replacement credit.
					Title II—Energy efficient server computer credit
					Sec. 201. Energy efficient server computer credit.
					Title III—Loan Guarantees for Advanced Conservation and Fuel
				Efficiency Motor Vehicle Technology Projects
					Sec. 301. Authority.
					Sec. 302. Amount.
					Title IV—Transportation Technology
					Sec. 401. Addition to CMAQ-eligible projects.
					Title V—Coal-to-Liquid Aviation Fuel
					Sec. 501. Aviation fuel produced from clean coal and
				alternative and unconventional domestic feedstocks for civilian and military
				aircraft.
					Title VI—NUCLEAR ENERGY
					Sec. 601. Incentives for innovative technologies.
					Sec. 602. Standby support for certain nuclear plant
				delays.
					Sec. 603. Authorization for nuclear power 2010
				program.
					Sec. 604. Domestic manufacturing base for nuclear components
				and equipment.
					Sec. 605. Nuclear energy workforce.
					Sec. 606. Licensing of new nuclear power plants.
					Sec. 607. Investment tax credit for investments in nuclear
				power facilities.
					Sec. 608. National Nuclear Energy Council.
					Sec. 609. Temporary spent nuclear fuel storage
				agreements.
					Sec. 610. Implementation of temporary spent nuclear fuel
				storage agreements.
					Sec. 611. Expedited procedures for congressional review of
				temporary spent nuclear fuel storage agreements.
					Sec. 612. Contracting and Nuclear Waste Fund.
					Sec. 613. Confidence in availability of waste
				disposal.
					Title VII—Energy Production and Conservation Tax
				Incentives
					Sec. 700. Amendment of 1986 Code.
					Subtitle A—Extension of clean energy production
				incentives
					Sec. 701. Extension and modification of renewable energy
				production tax credit.
					Sec. 702. Extension and modification of solar energy and fuel
				cell investment tax credit.
					Sec. 703. Extension and modification of residential energy
				efficient property credit.
					Sec. 704. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 705. Extension of special rule to implement FERC
				restructuring policy.
					Subtitle B—Extension of incentives to improve energy
				efficiency
					Sec. 711. Extension and modification of credit for energy
				efficiency improvements to existing homes.
					Sec. 712. Extension and modification of tax credit for energy
				efficient new homes.
					Sec. 713. Extension and modification of energy efficient
				commercial buildings deduction.
					Sec. 714. Modification and extension of energy efficient
				appliance credit for appliances produced after 2007.
					Title VIII—Repeal of limitation on tax credit for efficient
				windows
					Sec. 801. Repeal of separate dollar limitation applicable to
				efficient windows under the nonbusiness energy property credit.
					Title IX—New Domestic Supplies of Oil and Gas
					Subtitle A—Arctic National Wildlife Refuge
					Sec. 901. Short title.
					Sec. 902. Definitions.
					Sec. 903. Leasing program for lands within the Coastal
				Plain.
					Sec. 904. Lease sales.
					Sec. 905. Grant of leases by the Secretary.
					Sec. 906. Lease terms and conditions.
					Sec. 907. Coastal plain environmental protection.
					Sec. 908. Expedited judicial review.
					Sec. 909. Federal and State distribution of
				revenues.
					Sec. 910. Rights-of-way across the Coastal Plain.
					Sec. 911. Conveyance.
					Sec. 912. Local government impact aid and community service
				assistance.
					Subtitle B—Offshore oil and gas
					Sec. 921. Termination of moratoria on leasing and
				permitting.
					Title X—Climate Change Research and Development
				Funding
					Sec. 1001. Applied research.
				
			IPassenger
			 automobile replacement credit
			101.Passenger
			 automobile replacement credit
				(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
					
						36.Passenger
				automobile replacement credit
							(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle an amount equal to the amount paid or incurred by the taxpayer during
				the taxable year for a new passenger automobile in connection with a qualified
				trade-in.
							(b)Limitations
								(1)Dollar
				limitationThe credit allowed under this section shall not exceed
				$1,500 with respect to any taxpayer for any taxable year.
								(2)No credit with
				respect to automobile manufacturers out of compliance with CAFÉ
				standardsNo credit shall be
				allowed under subsection (a) with respect to the purchase of any new passenger
				automobile if a penalty was imposed under chapter 329 of title 49, United
				States Code, with respect to the manufacturer of such new passenger automobile
				at any time during the 1-year period ending on the date of such
				purchase.
								(c)Qualified
				trade-InFor purposes of this section—
								(1)In
				generalThe term qualified trade-in means, with
				respect to the purchase of any new passenger automobile, the transfer of a
				qualified used automobile to the dealer from whom such new passenger automobile
				is purchased as part of the same transaction as such purchase.
								(2)Qualified used
				automobileThe term qualified used automobile means
				any passenger automobile which was originally placed in service at least 15
				years before the date of the qualified trade-in and title to which has been
				held by the taxpayer at all times during the 2-year period ending on the date
				of the qualified
				trade-in.
								.
				(b)Conforming
			 amendments
					(1)Section
			 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking
			 34, and all that follows through 6428 and
			 inserting 34, 35, 36, 53(e), and 6428.
					(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting , 36,
			 after section 35.
					(3)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by redesignating the item relating to section 36 as an item relating to section
			 37 and by inserting before such item the following new item:
						
							
								Sec. 36. Passenger automobile replacement
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIEnergy efficient
			 server computer credit
			201.Energy efficient
			 server computer credit
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
					
						45O.Energy efficient
				server computer credit
							(a)General
				ruleFor purposes of section 38, the energy efficient server
				computer credit determined under this section for the taxable year is an amount
				equal to 20 percent of the amount paid or incurred by the taxpayer during the
				taxable year for server computers which meet the Energy Star program
				requirements and are used in the taxpayer’s trade or business.
							(b)No double
				benefitNo deduction or
				credit shall be allowed under any other provision of this chapter with respect
				to the amount of the credit determined under this
				section.
							.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus , and by adding at
			 the end the following new paragraph:
					
						(32)the energy
				efficient server computer credit determined under section
				45O(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45N the following new item:
					
						
							Sec. 45O. Energy efficient server computer
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IIILoan Guarantees
			 for Advanced Conservation and Fuel Efficiency Motor Vehicle Technology
			 Projects
			301.AuthoritySection 1703 of the Energy Policy Act of
			 2005 (42 U.S.C. 16513) is amended by adding at the end the following new
			 subsection:
				
					(f)Fuel efficient
				vehicle projectsThe
				Secretary shall make guarantees under this title to motor vehicle manufacturers
				and suppliers in the United States for advanced conservation and fuel
				efficiency motor vehicle technology projects for the production of new motor
				vehicles that do not exceed 10,000 lbs. gross vehicle weight, including
				gasoline and diesel vehicles, flexible fuel vehicles, and hybrid electric
				vehicles, that reduce dependence on oil and the emissions of one or more
				greenhouse
				gases.
					.
			302.AmountSection 1702(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16512(c)) is amended by adding at the end the following:
			 In the case of advanced conservation and fuel efficiency motor vehicle
			 technology projects under section 1703(f), the aggregate amount of guarantees
			 under this title shall not exceed $20,000,000,000..
			IVTransportation
			 Technology
			401.Addition to
			 CMAQ-eligible projects
				(a)In
			 generalSection 149(b) of
			 title 23, United States Code, is amended—
					(1)by
			 striking or at the end of paragraph (6);
					(2)by striking the
			 period at the end of paragraph (7) and inserting ; or;
			 and
					(3)by inserting after paragraph (7) the
			 following:
						
							(8)if the project or program is for operation
				and maintenance of intelligent transportation system strategies that serve a
				nonattainment or maintenance
				area.
							.
					(b)ApplicabilityThe amendment made by subsection (a) shall
			 take effect on October 1, 2008.
				VCoal-to-Liquid
			 Aviation Fuel
			501.Aviation fuel
			 produced from clean coal and alternative and unconventional domestic feedstocks
			 for civilian and military aircraft
				(a)Establishment of
			 alternative jet fuel programFrom amounts made available under
			 section 48102(a) of title 49, United States Code, the Secretary of
			 Transportation, in consultation with the Secretary of the Air Force, shall
			 establish a program related to developing jet fuel produced from clean coal and
			 from alternative and unconventional domestic feedstocks. The program shall
			 include participation by educational and research institutions that have
			 existing facilities and experience in the development and deployment of
			 technologies that process coal and alternative and unconventional domestic
			 feedstocks into aviation fuel.
				(b)Program
			 requirementsAny alternative jet fuel program established by a
			 Federal agency, including the program established under subsection (a) and the
			 Department of the Air Force alternative jet fuel program, may include grants,
			 reimbursable agreements, long-term contracts, and other instruments authorized
			 under section 106(l)(6) of title 49, United States Code. Such program may
			 include long-term contracts or agreements for the acquisition of alternative
			 jet fuel, but only if such contracts or agreements are—
					(1)for a term of not
			 more than 25 years;
					(2)at a price that is
			 competitive, throughout the term of the contract or agreement, with the market
			 price of petroleum-derived aviation fuel of similar quality; and
					(3)for a fuel that has
			 lower lifecycle greenhouse gas emissions as compared to the lifecycle
			 greenhouse gas emissions of the petroleum-based aviation fuel that was
			 displaced.
					(c)ClarificationIn
			 the case of a Federal agency agreement for alternative jet fuel, the lifecycle
			 greenhouse gas emissions associated with the production and combustion of the
			 fuel supplied under the contract shall be considered to be less than such
			 emissions from the equivalent conventional fuel produced from conventional
			 petroleum sources if such emissions are determined to be lower—
					(1)by peer-reviewed
			 research conducted or reviewed by a national laboratory; or
					(2)by the head of the
			 Federal agency, based on available research and testing.
					(d)Designation of
			 institution as a center of excellenceNot later than 180 days
			 after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall designate an institution described in subsection
			 (a) as a Center for Excellence for Coal-to-Jet-Fuel Research.
				(e)Tax credit for
			 alternative and unconventional aviation fuel mixture
					(1)In
			 generalSection 6426 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(i)Alternative and
				unconventional aviation fuel mixture
								(1)In
				generalFor purposes of this section, the alternative and
				unconventional aviation fuel mixture credit is the product of 50 cents and the
				number of gallons of alternative and unconventional aviation fuel used by the
				taxpayer in producing any alternative and unconventional aviation fuel mixture
				for sale or use in a trade or business of the taxpayer.
								(2)Alternative and
				unconventional aviation fuel mixtureFor purposes of this
				subsection, the term alternative and unconventional aviation fuel
				mixture means a mixture of alternative and unconventional aviation fuel
				and aviation-grade kerosene which—
									(A)is sold by the
				taxpayer producing such mixture to any person for use as a fuel; or
									(B)is used as a fuel
				by the taxpayer producing such mixture.
									(3)Alternative and
				unconventional aviation fuelFor purposes of this subsection, the
				term alternative and unconventional aviation fuel means aviation
				fuel that is produced from unconventional resources (including coal, natural
				gas, biomass, ethanol, butanol, and hydrogen) and is determined, through
				peer-reviewed research conducted or reviewed by a national laboratory, or by
				the head of a Federal agency, would produce lower lifecycle greenhouse gas
				emissions, as compared to the lifecycle greenhouse gas emissions of the
				displaced aviation fuel.
								(4)TerminationThis
				subsection shall not apply to any sale or use for any period after December 31,
				2016.
								.
					(2)Conforming
			 amendmentSection 6426(a)(1) of the Internal Revenue Code of 1986
			 is amended by striking and (e) and inserting (e), and
			 (i).
					(3)Effective
			 dateThe amendments made by this subsection shall apply to any
			 sale or use after the date of the enactment of this Act.
					(f)Sense of
			 CongressIt is the sense of Congress that the Department of
			 Transportation, Federal Aviation Administration, Department of the Air Force,
			 and other Federal agencies should continue research, testing, evaluation, and
			 use of alternative fuels as defined in this section with the goals of—
					(1)reducing
			 emissions;
					(2)lowering the cost
			 of aviation fuel; and
					(3)increasing the
			 performance, reliability, and security of aviation fuel production and
			 supply.
					VINuclear
			 Energy
			601.Incentives for
			 innovative technologies
				(a)Definition of
			 project costSection 1701(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16511(1)) is amended by inserting a new paragraph (4) and renumbering
			 the paragraphs accordingly:
					
						(4)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown and financing of
				the facility, including but not limited to reasonable escalation and
				contingencies, the cost of and fees for the guarantee, reasonably required
				reserve funds, initial working capital and interest during
				construction.
						.
				(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended by striking subsections (b) and (c) and inserting the
			 following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost has been made; or
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
								(C)a combination of
				(A) and (B) has been made, that when combined is sufficient to cover the cost
				of the obligation.
								(2)Relation to
				other lawsSection 504 (b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c (b)) shall not apply to a loan guarantee made in accordance
				with paragraph
				(1)(B).
							.
				(c)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
					
						(c)Amount
							(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
							(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
							.
				(d)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							.
				602.Standby support
			 for certain nuclear plant delays
				(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended as
			 follows:
					(1)By inserting the
			 following:
						
							(4)Full power
				operationThe term full power operation means
				whichever occurs first of—
								(A)the
				commercial operation date or the equivalent under the terms of the
				financing documents for such facility, or
								(B)operation of such
				facility at an average of 50 percent or greater of nameplate capacity over any
				consecutive 30-day period.
								(5)Increased
				project costsThe term increased project costs means
				the increased cost of constructing, commissioning, testing, operating or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract including but not limited to costs of
				demobilization and remobilization, increased costs of equipment, materials and
				labor due to delay (including idle time), increased general and administrative
				costs, and escalation costs for completing construction.
							(6)LitigationThe
				term litigation means adjudication in Federal, State, local or
				tribal courts and administrative proceedings or hearings at or before Federal,
				State, local or tribal agencies or administrative
				bodies.
							.
					(2)By redesignating
			 paragraph (4) as paragraph (7).
					(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. §16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any one time
				outstanding a total of not more than 6 reactors, with the 6 reactors consisting
				of not more than 3 different reactor designs, in accordance with paragraph (2).
				In the event that any contract entered into under this section terminates or
				expires without a claim being paid by the Secretary thereunder, then the
				Secretary may enter into a new contract under this section in replacement or
				substitution for such
				contract.
						.
				(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 §16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
					
						(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
							(A)100 percent of the
				covered costs of delay that occur after the initial 30-day period of covered
				delay; but
							(B)not more than
				$500,000,000 per contract.
							(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include but not be limited to debt obligations incurred to
				pay increased project
				costs.
						.
				(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended as follows:
					(1)by inserting the
			 following:
						
							(f)Dispute
				resolutionAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC according to the then prevailing Commercial Arbitration Rules
				of the American Arbitration Association. A decision by the arbitrator(s) shall
				be final and binding, and any court having jurisdiction may enter judgment on
				it.
							;
				and
					(2)by
			 designating subsections (f), (g), and (h) as subsections (g), (h), and (i)
			 respectively.
					603.Authorization
			 for nuclear power 2010 programSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) is amended by striking subsections (1) and (2) and
			 substituting the following:
				(1)In
			 generalThe Secretary shall carry out a Nuclear Power 2010
			 Program to position the nation to start construction of new nuclear power
			 plants by 2010 or as close to 2010 as achievable.
				(2)Scope of
			 programThe Nuclear Power 2010 Program shall be cost-shared with
			 the private sector and shall support the following objectives:
					(A)Demonstrating the
			 licensing process for new nuclear power plants, including the Nuclear
			 Regulatory Commission process for obtaining early site permits (EPS), combined
			 construction/operating licenses (cols), and design certifications.
					(B)Conducting
			 first-of-a-kind design and engineering work on at least two advanced nuclear
			 reactor designs sufficient to bring those designs to a state of design
			 completion sufficient to allow development of firm cost estimates.
					(3)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out the Nuclear Power 2010 Program—
					(A)$182,800,000 for
			 fiscal year 2008;
					(B)$159,600,000 for
			 fiscal year 2009;
					(C)$135,600,000 for
			 fiscal year 2010;
					(D)$46,900,000 for
			 fiscal year 2011; and
					(E)$2,200,000 for
			 fiscal year 2012.
					604.Domestic
			 manufacturing base for nuclear components and equipment
				(a)Establishment of
			 interagency working group
					(1)Purposes
						(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(C)to facilitate the
			 export of United States nuclear energy products and services;
						(D)to reduce the trade
			 deficit of the United States through the export of United States nuclear energy
			 products and services;
						(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(F)to integrate the
			 objectives in paragraphs (1) through (4) in a manner consistent with the
			 interests of the United States, into the foreign policy of the United States;
			 and
						(G)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
						(2)Establishment
						(A)There shall be
			 established an interagency working group that, in consultation with
			 representative industry organizations and manufacturers of nuclear energy
			 products, shall make recommendations to coordinate the actions and programs of
			 the Federal Government in order to promote increasing domestic manufacturing
			 capacity and export of domestic nuclear energy products and services.
						(B)The Interagency
			 Working Group shall be composed of—
							(i)The
			 Secretary of Energy, or the Secretary’s designee, shall chair the interagency
			 working group. The Secretary of Energy shall provide staff for carrying out the
			 functions of the interagency working group established under this
			 section.
							(ii)representatives
			 of—
								(I)the Department of
			 Energy;
								(II)the Department of
			 Commerce;
								(III)the Department of
			 Defense;
								(IV)the Department of
			 Treasury;
								(V)the Department of
			 State;
								(VI)the Environmental
			 Protection Agency;
								(VII)the United
			 States Agency for International Development;
								(VIII)the
			 Export-Import Bank of the United States;
								(IX)the Trade and
			 Development Agency;
								(X)the Small Business
			 Administration;
								(XI)the Office of the
			 U.S. Trade Representative; and
								(XII)other Federal
			 agencies, as determined by the President.
								(iii)The heads of
			 appropriate agencies shall detail such personnel and furnish such services to
			 the interagency group, with or without reimbursement, as may be necessary to
			 carry out the group’s functions.
							(3)Duties of the
			 interagency working group
						(A)Within six months
			 of enactment, the interagency working group established under section (1)(A)
			 shall identify the actions necessary to promote the safe development and
			 application in foreign countries of nuclear energy products and services in
			 order to—
							(i)increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(ii)improve the
			 efficiency, safety and/or reliability of existing nuclear generating facilities
			 through modifications; and
							(iii)enhance the safe
			 treatment, handling, storage and disposal of used nuclear fuel.
							(B)Within 6 months of
			 enactment, the interagency working group shall identify mechanisms (including,
			 but not limited to, tax stimulus for investment, loans and loan guarantees, and
			 grants) necessary for United States companies to increase their capacity to
			 produce or provide nuclear energy products and services, and to increase their
			 exports of nuclear energy products and services. The interagency working group
			 shall identify administrative or legislative initiatives necessary to—
							(i)encourage United
			 States companies to increase their manufacturing capacity for nuclear energy
			 products;
							(ii)provide technical
			 and financial assistance and support to small and mid-sized businesses to
			 establish quality assurance programs in accordance with domestic and
			 international nuclear quality assurance code requirements;
							(iii)encourage, through
			 financial incentives, private sector capital investment to expand manufacturing
			 capacity; and
							(iv)provide technical
			 assistance and financial incentives to small and mid-sized businesses to
			 develop the work-force necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
							(C)Within 9 months of
			 enactment, the interagency working group shall provide a report to Congress on
			 its findings under Section (2)(A) and (B), including recommendations for new
			 legislative authority where necessary.
						(4)Trade
			 assistanceThe interagency working group shall encourage the
			 member agencies of the interagency working group to—
						(A)provide technical
			 training and education for international development personnel and local users
			 in their own country;
						(B)provide financial
			 and technical assistance to nonprofit institutions that support the marketing
			 and export efforts of domestic companies that provide nuclear energy products
			 and services;
						(C)develop nuclear
			 energy projects in foreign countries;
						(D)provide technical
			 assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
						(E)support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
						(F)augment budgets for
			 trade and development programs in order to support prefeasibility or
			 feasibility studies for projects that utilize nuclear energy products and
			 services.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for purposes of carrying out this title $20,000,000 for fiscal years
			 2008 and 2009.
					(b)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
					
						48C.Qualifying
				nuclear power manufacturing credit
							(a)In
				generalFor purposes of
				section 46, the qualifying nuclear power manufacturing credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
									(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
									(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
										(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
									(D)which is placed in
				service on or before December 31, 2015.
									(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
								(3)Certain qualified
				progress expenditures rules made applicableRules similar to the
				rules of subsections (c)(4) and (d) of section 46 (as in effect on the day
				before the enactment of the Revenue Reconciliation Act of 1990) shall apply for
				purposes of this section.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
								(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
								(3)ProjectThe
				term project includes any building constructed to house qualifying
				nuclear power manufacturing
				equipment.
								.
				(c)Conforming
			 amendments
					(1)Additional
			 investment creditSection 46 is amended by—
						(A)striking
			 and at the end of paragraph (3);
						(B)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
						(C)inserting after
			 paragraph (4) the following new paragraph:
							
								(5)the qualifying
				nuclear power manufacturing
				credit.
								.
						(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) is amended
			 by—
						(A)striking
			 and at the end of clause (iii);
						(B)striking the period
			 at the end of clause (iv) and inserting , and; and
						(C)inserting after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
								.
						(3)Table of
			 sectionsThe table of sections preceding section 46 is amended by
			 inserting after the line for section 48B the following new line:
						
							
								Sec. 48C. Qualifying nuclear power
				manufacturing
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 property—
					(1)the construction,
			 reconstruction, or erection of which of began after the date of enactment;
			 or
					(2)which was acquired
			 by the taxpayer on or after the date of enactment and not pursuant to a binding
			 contract which was in effect on the day prior to the date of enactment.
					605.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended (1) by redesignating
			 subsection (d) as subsection (e); and by inserting after subsection (c) the
			 following:
				
					(d)Workforce
				training
						(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
						(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretaries of Education
				and Energy $20,000,000 for each of fiscal years 2008 through 2012 for use in
				implementing a program to provide workforce training to meet the high demand
				for workers skilled in the nuclear utility and nuclear energy products and
				services
				industries.
						.
			606.Licensing of new
			 nuclear power plantsSections
			 189 and 185 of the Atomic Energy Act are amended thus:
				(1)Hearings and
			 judicial reviewSection 189a.(1)(A) is modified thus: In
			 any proceeding under this Act, for the granting, suspending, revoking, or
			 amending of any license or construction permit, or application to transfer
			 control, and in any proceeding for the issuance or modification of rules and
			 regulations dealing with the activities of licensees, and in any proceeding for
			 the payment of compensation, an award, or royalties under section 153, 157,
			 186c., or 188, the Commission shall grant a hearing upon the request of any
			 person whose interest may be affected by the proceeding, and shall admit any
			 such person as a party to such proceeding. The Commission may, in the absence
			 of a request therefor by any person whose interest may be affected, issue a
			 construction permit, an operating license or an amendment to a construction
			 permit or an amendment to an operating license without a hearing, but upon
			 thirty days’ notice and publication once in the Federal Register of its intent
			 to do so. The Commission may dispense with such thirty days’ notice and
			 publication with respect to any application for an amendment to a construction
			 permit or an amendment to an operating license upon a determination by the
			 Commission that the amendment involves no significant hazards
			 consideration..
				(2)Construction
			 permits and operating licensesSection 185b is modified thus: After
			 any public hearing held under section 189a.(1)(A), the Commission shall issue
			 to the applicant a combined construction and operating license if the
			 application contains sufficient information to support the issuance of a
			 combined license and the Commission determines that there is reasonable
			 assurance that the facility will be constructed and will operate in conformity
			 with the license, the provisions of this Act, and the Commission’s rules and
			 regulations. The Commission shall identify within the combined license the
			 inspections, tests, and analyses, including those applicable to emergency
			 planning, that the licensee shall perform, and the acceptance criteria that, if
			 met, are necessary and sufficient to provide reasonable assurance that the
			 facility has been constructed and will be operated in conformity with the
			 license, the provisions of this Act, and the Commission’s rules and
			 regulations. Following issuance of the combined license, the Commission shall
			 ensure that the prescribed inspections, tests, and analyses are performed and,
			 prior to operation of the facility, shall find that the prescribed acceptance
			 criteria are met. Any finding made under this subsection shall not require a
			 hearing except as provided in section 189a.(1)(B)..
				607.Investment tax
			 credit for investments in nuclear power facilities
				(a)New credit for
			 nuclear power facilitiesSection 46 is amended by—
					(1)striking
			 and at the end of paragraph (3);
					(2)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
					(3)inserting after
			 paragraph (4) the following new paragraph:
						
							(5)the nuclear power
				facility construction
				credit.
							.
					(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 is amended by inserting after section 48B the following new
			 section:
					
						48C.Nuclear power
				facility construction credit
							(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
							(b)When
				expenditures taken into account
								(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
								(2)Coordination
				with subsection (c)The amount
				which would (but for this paragraph) be taken into account under paragraph (1)
				with respect to any qualified nuclear power facility shall be reduced (but not
				below zero) by any amount of qualified nuclear power facility expenditures
				taken into account under subsection (c) by the taxpayer or a predecessor of the
				taxpayer (or, in the case of a sale and leaseback described in section
				50(a)(2)(C), by the lessee), to the extent any amount so taken into account has
				not been required to be recaptured under section 50(a).
								(c)Progress
				expenditures
								(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures.
									(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such
				facility.
									(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
									(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1):
									(A)Component parts,
				etcProperty which is not self-constructed property and which is
				to be a component part of, or is otherwise to be included in, any facility to
				which this subsection applies shall be taken into account in accordance with
				paragraph (1)(B).
									(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
									(C)Limitation for
				facilities or components which are not self-constructed
										(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
										(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year—
											(I)the amount which
				(but for clause (i)) would have been taken into account under paragraph (1)(B)
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year;
				or
											(II)the limitation of
				clause (i) exceeds the amount taken into account under paragraph (1)(B), then
				the amount of such excess shall increase the limitation of clause (i) for the
				succeeding taxable year.
											(D)Determination of
				percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
									(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
									(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
										(i)the taxable year
				in which the facility is placed in service; or
										(ii)the first taxable
				year for which recapture is required under section 50(a)(2) with respect to
				such facility, or for any taxable year thereafter.
										(3)Self-constructedFor
				purposes of this subsection:
									(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the tax-payer.
									(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
									(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
								(d)Definitions and
				special rulesFor purposes of this section:
								(1)Qualified nuclear
				power facilityThe term qualified nuclear power
				facility means an advanced nuclear power facility, as defined in section
				45J, the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
								(2)Qualified
				nuclear power facility expenditures
									(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
										(i)with respect to a
				qualified nuclear power facility;
										(ii)for which
				depreciation is allowable under section 168; and
										(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
										(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2007, unless such expenditures constitute less than 20 percent of the total
				qualified nuclear power facility expenditures (determined without regard to
				this subparagraph) for the qualified nuclear power facility.
									(3)Delays and
				suspension of construction
									(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
										(i)the date on which
				the taxpayer decides to terminate construction of the facility; or
										(ii)the last day of
				any 24-month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
										(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
									(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
										(i)the date work is
				subsequently resumed shall be treated as the date that construction began for
				purposes of paragraph (1); and
										(ii)if the facility
				is a qualified nuclear power facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the
				facility.
										.
				(c)Provisions
			 relating to credit recapture
					(1)Progress
			 expenditure recapture rules
						(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) is amended to read as
			 follows:
							
								(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48C(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
								.
						(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 is amended by—
							(i)inserting
			 or paragraph (2) of section 48C(b) after paragraph (2) of
			 section 47(b);
							(ii)inserting
			 or section 48C(b)(1) after section 47(b)(1);
			 and
							(iii)inserting
			 or facility after building.
							(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) is
			 amended by—
							(i)inserting
			 or section 48C(c) after section 47(d); and
							(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
							(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) is amended by
			 inserting or section 48C(c) after section
			 47(d).
						(d)No basis
			 adjustmentSection 50(c) is amended by inserting at the end
			 thereof the following new paragraph:
					
						(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
						.
				(e)Technical
			 amendmentsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by inserting after the line for section
			 48B the following new line:
					
						
							Sec. 48C. Nuclear power facility
				construction
				credit.
						
						.
				(f)Effective
			 dateThe amendments made by this section of this Act shall be
			 effective for expenditures incurred and property placed in service in taxable
			 years beginning after the date of enactment.
				608.National
			 Nuclear Energy Council
				(a)In
			 general
					(1)The Secretary of
			 Energy shall establish a National Nuclear Energy Council (hereinafter the
			 Council).
					(2)The National
			 Nuclear Energy Council shall be subject to the requirements of the Federal
			 Advisory Committee Act (5 U.S.C. Appendix 2).
					(b)PurposeThe
			 National Nuclear Energy Council shall—
					(1)serve in an
			 advisory capacity to the Secretary of Energy regarding nuclear energy on
			 matters submitted to the Council by the Secretary of Energy; and
					(2)advise, inform,
			 and make recommendations to the Secretary of Energy, and represent the views of
			 the nuclear energy industry with respect to any matter relating to nuclear
			 energy.
					(c)Membership and
			 organization
					(1)The members of the
			 Council shall be appointed by the Secretary of Energy.
					(2)The Council may
			 establish such study and administrative committees as it may deem appropriate.
			 Study committees shall only assist the Council in preparing its advice,
			 information, or recommendations to the Secretary of Energy. Administrative
			 committees shall be formed solely for the purpose of assisting the Council or
			 its Chairman in the management of the internal affairs of the Council.
					(3)The officers of
			 the Council shall consist of a Chairman, a Vice Chairman, and such other
			 officers as may be approved by the Council. The Chairman and Vice Chairman must
			 be members of the Council and shall receive no compensation for service as
			 officers of the Council.
					(4)The Secretary of
			 Energy shall be Cochairman of the Council. If the Secretary of Energy
			 designates a full-time, salaried official of the Department of Energy as his
			 alternate, such alternate may exercise any duties of the Secretary of Energy
			 and may perform any function on the Council otherwise reserved for the
			 Secretary of Energy.
					(5)The Chairman and
			 the Vice Chairman shall be elected by the Council at its organizational meeting
			 to serve until their successors are elected at the next organizational meeting
			 of the Council.
					(d)Meetings
					(1)Regular meetings
			 of the Council shall be held at least twice each year at times determined by
			 the Chairman and approved by the Government Cochairman.
					(2)No
			 meeting of the Council shall be held unless the Government Cochairman approves
			 the agenda thereof, approves the calling thereof, and is present
			 thereat.
					(3)The time and place
			 of all Council meetings shall be given general publicity and such meetings
			 shall be open to the public.
					(e)Studies by the
			 council
					(1)The Council may
			 establish study committees to prepare reports for the consideration of the
			 Council pursuant to requests from the Secretary of Energy for advice,
			 information, and recommendations.
					(2)The Secretary of
			 Energy or a full-time employee of the Department of Energy designated by the
			 Secretary shall be the Cochairman of each study committee.
					(3)The members of
			 study committees shall be selected from the Council membership on the basis of
			 their training, experience, and general qualifications to deal with the matters
			 assigned.
					609.Temporary spent
			 nuclear fuel storage agreements
				(a)Authorization
			 and locationThe Secretary of Energy (Secretary) is authorized to
			 initiate spent nuclear fuel storage agreements as provided herein.
					(1)No later than 180
			 days from the date of enactment of this Act, representatives of a community may
			 submit written notice to the Secretary that the community is willing to host a
			 temporary spent nuclear fuel storage facility within its jurisdiction.
					(2)Within 90 days of
			 the receipt of the notification under subsection (a)(1), the Secretary shall
			 determine whether the identified site is suitable for a temporary storage
			 facility. In determining the site’s suitability, the Secretary will evaluate
			 technical feasibility and consider favorably local support for collocating a
			 temporary spent nuclear fuel storage facility with facilities in-tended to
			 develop and implement advanced nuclear fuel cycle technologies.
					(b)Content of
			 agreementsIf the Secretary determines one or more sites to be
			 suitable in accordance with subsection (a)(2), negotiation of a temporary spent
			 nuclear fuel storage facility agreement shall proceed.
					(1)Any temporary spent
			 nuclear fuel storage agreement shall contain such terms and conditions,
			 including financial, institutional and such other arrangements as the Secretary
			 and community determine to be reasonable and appropriate.
					(2)Any temporary
			 spent nuclear fuel storage agreement may be amended only with the mutual
			 consent of the parties to the agreement.
					(c)Environmental
			 impact statementExecution of a temporary spent nuclear fuel
			 storage agreement shall not require preparation of an environmental impact
			 statement under section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) or require any environmental review under
			 subparagraph (E) or (F) of section 102(2) of such Act (42 U.S.C. 4332(2)(E),
			 (F)).
				610.Implementation
			 of temporary spent nuclear fuel storage agreements
				(a)In
			 generalAny temporary spent nuclear fuel storage agreement or
			 agreements entered into under section 1 shall enter into force with respect to
			 the United States if (and only if)—
					(1)the Secretary, at
			 least 60 days before the day on which he or she enters into the temporary spent
			 nuclear fuel storage agreement or agreements notifies the House of
			 Representatives and the Senate of his intention to enter into the agreement or
			 agreements, and promptly thereafter publishes notice of such intention in the
			 Federal Register;
					(2)the Governor of
			 the State or States in which the facility is proposed to be located submits
			 written notice to the Secretary that the Governor supports the temporary spent
			 nuclear fuel storage agreement; and
					(3)after entering
			 into the agreement, the Secretary submits to the House of Representatives and
			 to the Senate a copy of the final text of the agreement, together with—
						(A)a draft of an
			 implementing bill; and
						(B)a statement of any
			 administrative action proposed to implement the agreement.
						(b)Application of
			 expedited procedures to implementing billsThe provisions of
			 section 3 apply to implementing bills submitted with respect to temporary spent
			 nuclear fuel storage agreements entered into and submitted pursuant to section
			 2.
				611.Expedited
			 procedures for congressional review of temporary spent nuclear fuel storage
			 agreements
				(a)Rules of house
			 of representative and senateThe provisions of this subsection
			 are enacted by the Congress—
					(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of implementing bills de-scribed in subsection (b)(2)
			 of this section and approval resolutions described in subsection (b)(3) of this
			 section; and they supersede other rules only to the extent that they are
			 inconsistent therewith; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
					(b)DefinitionsFor
			 purposes of this section—
					(1)The term
			 community means any entity of local government appropriate, in
			 terms of legal authority, for negotiating and entering into temporary spent
			 nuclear fuel storage agreements provided for in section 1.
					(2)The term
			 implementing bill means only a bill of either House of Congress
			 which is introduced as provided in subsection (c) of this section with respect
			 to one or more temporary spent nuclear fuel storage agreements and which
			 contain—
						(A)a provision
			 approving such storage agreements;
						(B)a provision
			 approving the statement of administrative action (if any) proposed to implement
			 such storage agreements;
						(C)if changes in
			 existing laws or new statutory authority is required to implement such storage
			 agreement or agreements, provisions necessary or appropriate to implement such
			 agreement or agreements either repealing or amending existing laws or providing
			 new statutory authority; and
						(D)a provision
			 containing revenue measures (if any), by reason of which the bill must
			 originate in the House of Representatives as provided for in subsection
			 (c).
						(3)The term
			 approval resolution means only a joint resolution of the two
			 Houses of the Congress, the matter after the resolving clause of which is as
			 follows: That the Congress approves the temporary spent nuclear fuel
			 storage agreement between the Secretary of Energy and _________ on
			 ______, the first blank space being filled with the name of the
			 governor involved and the second blank space being filled in with the
			 appropriate date.
					(c)Introduction and
			 referralOn the day on which the temporary spent nuclear fuel
			 storage agreement is submitted to the House of Representatives and the Senate
			 under this title, the implementing bill submitted by the Secretary with respect
			 to such temporary spent nuclear fuel storage agreement shall be introduced (by
			 request) in the House by the majority leader of the House, for himself and the
			 minority leader of the House, or by Members of the House designated by the
			 majority leader and minority leader of the House; and shall be introduced (by
			 request) in the Senate by the majority leader of the Senate, for himself and
			 the minority leader of the Senate, or by Members of the Senate designated by
			 the majority leader and minority leader of the Senate. If either House is not
			 in session on the day on which such temporary spent nuclear fuel storage
			 agreement is submitted, the implementing bill shall be introduced in that
			 House, as provided in the preceding sentence, on the first day thereafter on
			 which that House is in session. Such bills shall be referred by the Presiding
			 Officers of the respective Houses to the appropriate committee, or, in the case
			 of a bill containing provisions within the jurisdiction of two or more
			 committees, jointly to such committees for consideration of those provisions
			 within their respective jurisdictions.
				(d)Amendments
			 prohibitedNo amendment to an implementing bill or approval
			 resolution shall be in order in either the House of Representatives or the
			 Senate; and no motion to suspend the application of this subsection shall be in
			 order in either House, nor shall it be in order in either House for the
			 Presiding Officer to entertain a request to suspend the application of this
			 subsection by unanimous consent.
				(e)Period for
			 committee and floor consideration
					(1)Except as provided
			 in subsection (e)(2), if the committee or committees of either House to which
			 an implementing bill or approval resolution has been referred have not reported
			 it at the close of the 45th day after its introduction, such committee or
			 committees shall be automatically discharged from further consideration of the
			 bill or resolution and it shall be placed on the appropriate calendar. A vote
			 on final passage of the bill or resolution shall be taken in each House on or
			 before the close of the 15th day after the bill or resolution is reported by
			 the committee or committees of that House to which it was referred, or after
			 such committee or committees have been discharged from further consideration of
			 the bill or resolution. If prior to the passage by one House of an implementing
			 bill or approval resolution of that House, that House receives the same
			 implementing bill or approval resolution from the other House, then—
						(A)the procedure in
			 that House shall be the same as if no implementation bill or approval
			 resolution had been received from the other House; but
						(B)the vote on final
			 passage shall be on the implementing bill or approval resolution of the other
			 House.
						(2)For purposes of
			 computing a number of days in either House as provided for in subsection
			 (e)(1), there shall be excluded any day on which that House is not in
			 session.
					(3)If the
			 implementing bill contains one or more revenue measures—
						(A)the provisions of
			 subsection (e)(1) shall not apply; and
						(B)the Senate shall
			 not take final action on the bill until it is received from the House.
						(f)Floor
			 consideration in the house
					(1)A
			 motion in the House of Representatives to proceed to the consideration of an
			 implementing bill or approval resolution shall be highly privileged and not
			 debatable. An amendment to the motion shall not be in order, nor shall it be in
			 order to move to reconsider the vote by which the motion is agreed to or
			 disagreed to.
					(2)Debate in the
			 House of Representatives on an implementing bill or approval resolution shall
			 be limited to not more than 10 hours, which shall be divided equally between
			 those favoring and those opposing the bill or resolution. A motion further to
			 limit debate shall not be debatable. It shall not be in order to move to
			 recommit an implementing bill or approval resolution or to move to reconsider
			 the vote by which an implementing bill or approval resolution is agreed to or
			 disagreed to.
					(3)Motions to
			 postpone, made in the House of Representatives with respect to the
			 consideration of an implementing bill or approval resolution, and motions to
			 proceed to the consideration of other business, shall be decided without
			 debate. If a motion to proceed to consideration is agreed to, such resolution
			 shall remain unfinished business of House until disposed of.
					(4)All appeals from
			 the decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to an implementing bill or
			 approval resolution shall be decided without debate.
					(5)Except to the
			 extent specifically provided in the preceding provisions of this subsection,
			 consideration of an implementing bill or approval resolution shall be governed
			 by the Rules of the House of Representatives applicable to other bills and
			 resolutions in similar circumstances.
					(g)Floor
			 consideration in the senate
					(1)A
			 motion in the Senate to proceed to the consideration of an implementing bill or
			 approval resolution shall be privileged and not debatable. An amendment to the
			 motion shall not be in order, nor shall it be in order to move to reconsider
			 the vote by which the motion is agreed to or disagreed to.
					(2)Debate in the
			 Senate on an implementing bill or approval resolution, and all debatable
			 motions and appeals in connection therewith, shall be limited to not more than
			 10 hours. The time shall be equally divided between, and controlled by, the
			 majority leader and the minority leader or their designees.
					(3)Debate in the
			 Senate on any debatable motion or appeal in connection with an implementing
			 bill or approval resolution shall be limited to not more than 1 hour, to be
			 equally divided between, and controlled by, the mover and the manager of the
			 bill or resolution, except that in the event the manager of the bill or
			 resolution is in favor of any such motion or appeal, the time in opposition
			 thereto shall be controlled by the minority leader or his designee. Such
			 leaders, or either of them, may, from time under their control on the passage
			 of an implementing bill or approval resolution, allot additional time to any
			 Senator during the consideration of any debatable motion or appeal.
					(4)A
			 motion in the Senate to further limit debate is not debatable. A motion to
			 recommit an implementation bill or approval resolution is not in order.
					612.Contracting and
			 Nuclear Waste FundSection 302
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended—
				(1)in subsection (a)(1), by adding at the end
			 the following:
					
						For any civilian nuclear power
			 reactor a license application for which is filed with the Commission, pursuant
			 to its authority under section 103 or 104 of the Atomic Energy Act of 1954,
			 after the date of enactment of this Act, contracts entered into under this
			 section shall—(A)except as provided
				in subsections 302(a)(1)(B), (C), (D), and (E), below, be generally consistent
				with the terms and conditions of the Standard Contract for Disposal of
				Spent Nuclear Fuel and/or High-Level Radioactive Waste, as codified at
				10 C.F.R. Part 961 and in effect on January 1, 2007;
						(B)provide for the
				taking of title to, and for the Secretary to dispose of, the high-level waste
				or spent nuclear fuel involved beginning no later than 15 years following the
				start of commercial operation;
						(C)contain no
				provisions providing for adjustment of the 1.0 mil per kilowatt-hour fee
				established by paragraph (2);
						(D)be entered into no
				later than 60 days following the docketing of the license application by the
				Commission, or the date of enactment of this Act, whichever is later;
						(E)provide that, on a
				schedule consistent with the Secretary’s acceptance of spent nuclear fuel from
				each civilian nuclear power reactor or site, and completed not later than the
				Secretary’s completing the acceptance of all spent nuclear fuel from that
				commercial nuclear power reactor or site, the Secretary shall accept from each
				such reactor or site, all low-level radioactive waste defined in section
				3(b)(1)(D) of the Low-level Radioactive Waste Policy Act, as amended, 42 U.S.C.
				2021c(b)(1)(D).
						;
				and
				(2)in subsection
			 (a)(4), by striking all after herein. in the second
			 sentence;
				(3)in subsection
			 (a)(6), by adding at the end the following: Further, the Secretary shall
			 offer to settle any actions pending on the date of enactment of this Act for
			 damages resulting from failure to commence accepting spent nuclear fuel or
			 high-level radioactive waste on or before January 31, 1998. Each offer to
			 settle shall provide for the payment of $150 to the other party to a contract
			 for disposal of spent nuclear fuel and high-level radioactive waste for each
			 kilogram of spent nuclear fuel which such party was or shall be entitled to
			 deliver to the Department in a particular year, based on the following
			 aggregate acceptance rates: 400 MTU for 1998; 600 MTU for 1999; 1,200 MTU for
			 2000; 2,000 MTU for 2001; and 3,000 MTU for 2002 and thereafter; provided that
			 the Secretary shall adjust the payment amount per kilogram of spent nuclear
			 fuel under this subsection (a)(6) annually according to the most recent
			 Producer Price Index published by the Department of Labor. Such aggregate
			 acceptance rates shall be allocated among parties to contracts with the United
			 States based upon the age of spent nuclear fuel, as measured by the date of the
			 discharge of such spent nuclear fuel from the civilian nuclear power reactor.
			 Such offer to settle also shall include an annual payment to be determined by
			 the Secretary to any such party where a civilian nuclear power reactor has been
			 decommissioned, except for those portions of the facility that cannot be
			 decommissioned until removal of spent nuclear fuel and high-level radioactive
			 waste. The Secretary also shall offer like compensation to parties to contracts
			 entered into pursuant to section 302 of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222) who brought actions for damages prior to the date of
			 enactment of this Act, but which were no longer pending as of said date,
			 provided that such compensation shall be reduced by the amount of any
			 settlement or judgment received by such party.; and
				(4)in subsection (d), by adding at the end the
			 following: No amount may be expended by the Secretary from the Waste
			 Fund to carry out research and development activities on advanced nuclear fuel
			 cycle technologies..
				613.Confidence in
			 availability of waste disposal
				(a)Congressional
			 determinationThe Congress finds that—
					(1)there is
			 reasonable assurance that high-level radioactive waste and spent nuclear fuel
			 generated in reactors licensed by the Nuclear Regulatory Commission in the
			 past, currently, or in the future will be managed in a safe manner without
			 significant environmental impact until capacity for ultimate disposal is
			 available; and
					(2)the Federal
			 Government is responsible and has established a policy for the ultimate safe
			 and environmentally sound disposal of such high-level radioactive waste and
			 spent nuclear fuel.
					(b)Regulatory
			 considerationNotwithstanding any other provision of law, for the
			 period following the licensed operation of a civilian nuclear power reactor or
			 any facility for the treatment or storage of spent nuclear fuel or high-level
			 radioactive waste, no consideration of the public health and safety, common
			 defense and security, or environmental impacts of the storage of high-level
			 radioactive waste and spent nuclear fuel generated in reactors licensed by the
			 Nuclear Regulatory Commission in the past, currently, or in the future, is
			 required by the Department of Energy or the Nuclear Regulatory Commission in
			 connection with the development, construction, and operation of, or any permit,
			 license, license amendment, or siting approval for, a civilian nuclear power
			 reactor or any facility for the treatment or storage of spent nuclear fuel or
			 high-level radioactive waste. Nothing in this section shall affect the
			 Department of Energy’s and Nuclear Regulatory Commission’s obligation to
			 consider the public health and safety, common defense and security, and
			 environmental impacts of storage during the period of licensed operation of a
			 civilian nuclear power reactor or facility for the treatment or storage of
			 spent nuclear fuel or high-level radioactive waste.
				VIIEnergy
			 Production and Conservation Tax Incentives
			700.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			AExtension of clean
			 energy production incentives
				701.Extension and
			 modification of renewable energy production tax credit
					(a)Extension of
			 creditEach of the following
			 provisions of section 45(d) (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010:
						(1)Paragraph
			 (1).
						(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
						(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
						(4)Paragraph
			 (4).
						(5)Paragraph
			 (5).
						(6)Paragraph
			 (6).
						(7)Paragraph
			 (7).
						(8)Paragraph
			 (8).
						(9)Subparagraphs (A)
			 and (B) of paragraph (9).
						(b)Production
			 credit for electricity produced from marine renewables
						(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
							
								(10)Marine and
				hydrokinetic renewable energy
									(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
										(ii)free flowing
				water in rivers, lakes, and streams,
										(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
										(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
							
								(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
									.
						(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
						(5)Coordination with
			 small irrigation powerParagraph (5) of section 45(d), as amended
			 by subsection (a), is amended by striking January 1, 2010 and
			 inserting the date of the enactment of paragraph (11).
						(c)Sales of
			 electricity to regulated public utilities treated as sales to unrelated
			 personsSection 45(e)(4) (relating to related persons) is amended
			 by adding at the end the following new sentence: A taxpayer shall be
			 treated as selling electricity to an unrelated person if such electricity is
			 sold to a regulated public utility (as defined in section
			 7701(a)(33)..
					(d)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
						(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
						(2)by striking
			 combustion.
						(e)Effective
			 dates
						(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
						(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
						(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
						702.Extension and
			 modification of solar energy and fuel cell investment tax credit
					(a)Extension of
			 credit
						(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2017.
						(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2016.
						(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
						(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
						
							(v)the
				credit determined under section 46 to the extent that such credit is
				attributable to the energy credit determined under section
				48.
							.
					(c)Repeal of dollar
			 per kilowatt limitation for fuel cell property
						(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
						(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
						(d)Public electric
			 utility property taken into account
						(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
						(2)Conforming
			 amendments
							(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
							(B)Paragraph (2) of section 48(c), as amended
			 by subsection (a)(3), is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
							(e)Effective
			 dates
						(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
						(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
						(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
						703.Extension and
			 modification of residential energy efficient property credit
					(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)No dollar
			 limitation for credit for solar electric property
						(1)In
			 generalSection 25D(b)(1) (relating to maximum credit) is amended
			 by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
						(2)Conforming
			 amendmentsSection 25D(e)(4) is amended—
							(A)by striking clause
			 (i) in subparagraph (A),
							(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
							(C)by striking
			 , (2), in subparagraph (C).
							(c)Credit allowed
			 against alternative minimum tax
						(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
							
								(c)Limitation based
				on amount of tax; carryforward of unused credit
									(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
										(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
										(2)Carryforward of
				unused credit
										(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
										(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
										.
						(2)Conforming
			 amendments
							(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
							(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
							(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
							(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
							(d)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
						(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
						704.Extension and
			 modification of credit for clean renewable energy bonds
					(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Increase in
			 national limitationSection 54(f) (relating to limitation on
			 amount of bonds designated) is amended—
						(1)by inserting
			 , and for the period beginning after the date of the enactment of the
			 Clean Energy Tax Stimulus Act of 2008
			  and ending before January 1, 2010, $400,000,000 after
			 $1,200,000,000 in paragraph (1),
						(2)by striking
			 $750,000,000 of the in paragraph (2) and inserting
			 $750,000,000 of the $1,200,000,000, and
						(3)by striking
			 bodies in paragraph (2) and inserting bodies, and except
			 that the Secretary may not allocate more than 1/3 of the
			 $400,000,000 national clean renewable energy bond limitation to finance
			 qualified projects of qualified borrowers which are public power providers nor
			 more than 1/3 of such limitation to finance qualified
			 projects of qualified borrowers which are mutual or cooperative electric
			 companies described in section 501(c)(12) or section
			 1381(a)(2)(C).
						(c)Public power
			 providers definedSection 54(j) is amended—
						(1)by adding at the
			 end the following new paragraph:
							
								(6)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this
				paragraph).
								,
				and
						(2)by inserting
			 ; public power
			 provider before the period at the end of the
			 heading.
						(d)Technical
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
					(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					705.Extension of
			 special rule to implement FERC restructuring policy
					(a)Qualifying
			 electric transmission transaction
						(1)In
			 generalSection 451(i)(3)
			 (defining qualifying electric transmission transaction) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transactions after December 31, 2007.
						(b)Independent
			 transmission company
						(1)In
			 generalSection 451(i)(4)(B)(ii) (defining independent
			 transmission company) is amended by striking December 31, 2007
			 and inserting the date which is 2 years after the date of such
			 transaction.
						(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendments made by section 909 of the American Jobs Creation
			 Act of 2004.
						BExtension of
			 incentives to improve energy efficiency
				711.Extension and
			 modification of credit for energy efficiency improvements to existing
			 homes
					(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
					(b)Qualified biomass
			 fuel property
						(1)In
			 generalSection 25C(d)(3) is amended—
							(A)by striking
			 and at the end of subparagraph (D),
							(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
									.
							(2)Biomass
			 fuelSection 25C(d) (relating to residential energy property
			 expenditures) is amended by adding at the end the following new
			 paragraph:
							
								(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Modifications of
			 standards for energy-efficient building property
						(1)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
							
								(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
								.
						(2)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
						(3)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
							
								(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
								.
						(4)Oil furnaces and
			 hot water boilersParagraph (4) of section 25C(d) is amended to
			 read as follows:
							
								(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
									(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
									(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
									(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
									(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
									(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
									(F)Qualified oil
				hot water boilerThe term qualified oil hot water
				boiler means any oil hot water boiler which achieves an annual fuel
				utilization efficiency rate of not less than
				90.
									.
						(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
					712.Extension and
			 modification of tax credit for energy efficient new homes
					(a)Extension of
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2010.
					(b)Allowance for
			 contractor's personal residenceSubparagraph (B) of section
			 45L(a)(1) is amended to read as follows:
						
							(B)(i)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
								(ii)used by such eligible contractor
				as a residence during the taxable
				year.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to homes
			 acquired after December 31, 2008.
					713.Extension and
			 modification of energy efficient commercial buildings deduction
					(a)ExtensionSection
			 179D(h) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Adjustment of
			 maximum deduction amount
						(1)In
			 generalSubparagraph (A) of section 179D(b)(1) (relating to
			 maximum amount of deduction) is amended by striking $1.80 and
			 inserting $2.25.
						(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
							(A)by striking
			 $.60 and inserting $0.75, and
							(B)by striking
			 $1.80 and inserting $2.25.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					714.Modification and
			 extension of energy efficient appliance credit for appliances produced after
			 2007
					(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended to read as follows:
						
							(b)Applicable
				amountFor purposes of subsection (a)—
								(1)DishwashersThe
				applicable amount is—
									(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
									(2)Clothes
				washersThe applicable amount is—
									(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
									(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
									(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
									(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
									(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
									(D)$200 in the case of
				a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible
			 production
						(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M
			 (relating to eligible production) is amended—
							(A)by striking
			 paragraph (2),
							(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
							(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
							(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1) of this section, is amended by striking 3-calendar
			 year and inserting 2-calendar year.
						(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
						
							(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
								(1)dishwashers
				described in subsection (b)(1),
								(2)clothes washers
				described in subsection (b)(2), and
								(3)refrigerators
				described in subsection
				(b)(3).
								.
					(d)Aggregate credit
			 amount allowed
						(1)Increase in
			 limitParagraph (1) of section 45M(e) (relating to aggregate
			 credit amount allowed) is amended to read as follows:
							
								(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
								.
						(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
							
								(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy
			 efficient appliances
						(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer
				described in subsection (b)(2), and
									(C)any refrigerator
				described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) (defining clothes washer) is amended by
			 inserting commercial before residential the
			 second place it appears.
						(3)Top-loading
			 clothes washerSubsection (f) of section 45M (relating to
			 definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as
			 paragraphs (5), (6), (7), and (8), respectively, and by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
								.
						(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
							
								(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
								.
						(5)Gallons per
			 cycle; water consumption factorSection 45M(f) (relating to
			 definitions), as amended by paragraph (3), is amended by adding at the end the
			 following:
							
								(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
								(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					VIIIRepeal of
			 limitation on tax credit for efficient windows
			801.Repeal of
			 separate dollar limitation applicable to efficient windows under the
			 nonbusiness energy property credit
				(a)In
			 generalSection 25C(b) of the
			 Internal Revenue Code of 1986 is amended by striking paragraph (2).
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenditures made after December 31, 2007.
				IXNew
			 Domestic Supplies of Oil and Gas
			AArctic National
			 Wildlife Refuge
				901.Short
			 titleThis subtitle may be
			 cited as the American-Made Energy and
			 Good Jobs Act.
				902.DefinitionsIn this subtitle:
					(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
					(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
					903.Leasing program
			 for lands within the Coastal Plain
					(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
						(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
						(2)to administer the
			 provisions of this subtitle through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this subtitle in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
						(b)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(c)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this subtitle. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle.
						(d)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to expand or limit State and local regulatory authority.
					(e)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(g)Regulations
						(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this subtitle, including rules and regulations relating
			 to protection of the fish and wildlife, their habitat, subsistence resources,
			 and environment of the Coastal Plain, by no later than 15 months after the date
			 of enactment of this subtitle.
						(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
						904.Lease
			 sales
					(a)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
					(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
						(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
						(2)the
			 holding of lease sales after such nomination process; and
						(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
						(c)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
					(d)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
					(e)Timing of lease
			 salesThe Secretary shall—
						(1)conduct the first
			 lease sale under this subtitle within 22 months after the date of the enactment
			 of this subtitle; and
						(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
						905.Grant of leases
			 by the Secretary
					(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 904 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
					(b)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
					906.Lease terms and
			 conditions
					(a)In
			 generalAn oil or gas lease issued pursuant to this subtitle
			 shall—
						(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
						(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
						(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 903(a)(2);
						(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
						(8)prohibit the
			 export of oil produced under the lease; and
						(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this subtitle and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this subtitle and the special concerns of the parties
			 to such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
					907.Coastal plain
			 environmental protection
					(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 903, administer the provisions of this subtitle through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
						(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
						(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
						(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
						(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
						(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
						(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
						(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
						(c)Regulations To
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
					(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
						(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
						(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
						(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
						(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
							(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
							(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
							(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
						(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
						(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
						(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
						(9)Consolidation of
			 facility siting.
						(10)Appropriate
			 prohibitions or restrictions on use of explosives.
						(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
						(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
						(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
						(14)Fuel storage and
			 oil spill contingency planning.
						(15)Research,
			 monitoring, and reporting requirements.
						(16)Field crew
			 environmental briefings.
						(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
						(18)Compliance with
			 applicable air and water quality standards.
						(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
						(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
						(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
						(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(f)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(g)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						908.Expedited
			 judicial review
					(a)Filing of
			 complaint
						(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this subtitle or any action of the Secretary under this subtitle shall be
			 filed—
							(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
							(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
							(2)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
						(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 the terms of this subtitle and shall be based upon the administrative record of
			 that decision. The Secretary’s identification of a preferred course of action
			 to enable leasing to proceed and the Secretary’s analysis of environmental
			 effects under this subtitle shall be presumed to be correct unless shown
			 otherwise by clear and convincing evidence to the contrary.
						(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
					909.Federal and
			 State distribution of revenues
					(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this subtitle—
						(1)50 percent shall
			 be paid to the State of Alaska; and
						(2)except as provided
			 in section 912(d), the balance shall be deposited into the Treasury as
			 miscellaneous receipts.
						(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					910.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 903(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
					911.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to
			 the Arctic Slope Regional Corporation the remaining subsurface estate to which
			 it is entitled pursuant to the August 9, 1983, agreement between the Arctic
			 Slope Regional Corporation and the United States of America.
					912.Local government
			 impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					BOffshore oil and
			 gas
				921.Termination of
			 moratoria on leasing and permittingNo prohibition on leasing of Federal
			 submerged lands of the Outer Continental Shelf for exploration, development, or
			 production of oil or gas, on for the issuance of any permit under Federal law
			 for exploration, development, or production of oil or gas under a leases for
			 such submerged lands, or on the expenditure of Federal funds with respect to
			 such leasing or issuance, shall have any force or effect.
				XClimate Change
			 Research and Development Funding
			1001.Applied
			 researchEach Federal agency
			 to which funds have been appropriated for conducting climate change basic
			 research, as identified by the Office of Management and Budget in its annual
			 report to Congress entitled Federal Climate Change Expenditures Report
			 to Congress, may use such funds only for climate change applied
			 research, including research carried out through grants to universities.
			
